Title: C. W. F. Dumas to Humphreys and Short, 6 May 1786
From: Dumas, Charles William Frederick
To: Humphreys, David,Short, William



La Haie 6e. May 1786.

Je suppose que pendant l’absence de son Excellence Mr. Jefferson mes Lettres sont toujours ouvertes par Mr. Humphrys comme Secretaire de la Légation, et les Incluses pour N. York, après avoir été lues et extraites si on le juge à propos, fermées et acheminées par la voie directe de France, sans passer par le Royaume voisin, où je suis expressément requis par ceux d’ici de ne point faire passer leurs secrets. Je prie Mrs. Humphrys et  Short d’agréer mes complimens, et de vouloir bien me faire savoir quand son Exc. Mr. Jefferson reviendra à Paris. V.t.h. & t.o. serviteur,

C. W. F. Dumas

